Case 6:13-cv-00523-GAP-GJK Document 30 Filed 09/30/20 Page 1 of 1 PageID 701


                            UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

   STEVEN GERALD HODGE,

                          Plaintiff,

   v.                                                          Case No: 6:13-cv-523-Orl-31GJK

   COMMISSIONER OF SOCIAL
   SECURITY,

                          Defendant.


                                              ORDER
          This cause comes before the Court on Plaintiff’s counsel’s Request for Authorization to

   Charge a Reasonable Fee Pursuant to 42 U.S.C. § 406(b) (Doc. 27) filed September 25, 2020.

          On September 28, 2020, the United States Magistrate Judge issued a report (Doc. 28)

   recommending that the request be granted. A Joint Notice of No Objection to the Report and

   Recommendation was filed September 29, 2020 (Doc. 29). Therefore, it is

          ORDERED as follows:

          1.     The Report and Recommendation is CONFIRMED and ADOPTED as part of this

                 Order.

          2.     The Request for Authorization to Charge a Reasonable Fee is GRANTED.

                 Counsel is authorized to charge and collect from Plaintiff additional fees in the

                 amount of $13,072.25.

          DONE and ORDERED in Chambers, Orlando, Florida on September 30, 2020.




   Copies furnished to:

   United States Magistrate Judge,
   Counsel of Record, Unrepresented Party
